Exhibit 10.5

 

(EXECUTION COPY)

 

AMENDED AND RESTATED MANAGEMENT AGREEMENT

 

This Amended and Restated Management Agreement (the “Agreement”) is made as of
September 26, 2014, among 21st Century Oncology, Inc. (f/k/a Radiation Therapy
Services, Inc.), a Florida corporation (the “Company”), 21st Century Oncology
Holdings, Inc. (f/k/a Radiation Therapy Services Holdings, Inc.), a Delaware
corporation (“Holdings”), 21st Century Oncology Investments, LLC (f/k/a
Radiation Therapy Investments, LLC) a Delaware limited liability company
(“Investors”) and Vestar Capital Partners, a New York general partnership
(“Vestar”).

 

WHEREAS, Vestar, by and through its officers, employees, agents, representatives
and affiliates, has expertise in the areas of corporate management, finance,
investment, acquisitions and other matters relating to the business of the
Company and its subsidiaries;

 

WHEREAS, each of Investors, Holdings and the Company desires to avail itself,
for the term of this Agreement, of the expertise of Vestar in the aforesaid
areas, in which it acknowledges the expertise of Vestar; and

 

WHEREAS, Canada Pension Plan Investment Board (“CPPIB”) is, on the date hereof,
entering into a Subscription Agreement (the “Subscription Agreement”) with
Company, Holdings and Investor, which provides for an investment by CPPIB in
Holdings and which is conditioned upon, among other things, an amendment and
restatement of the Management Agreement, dated as of February 21, 2008 (the
“Prior Agreement”).  Unless noted otherwise, capitalized terms used herein
without definition shall have the meaning set forth in the Subscription
Agreement or in the Certificate of Designations (as defined in the Subscription
Agreement).

 

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the parties hereto agree as follows:

 

1.     Appointment.  Each of Investors, Holdings and the Company hereby appoints
Vestar to render the advisory and consulting services described in Section 2
hereof commencing upon the date hereof.

 

2.     Services.  Vestar hereby agrees that it shall render to each of
Investors, Holdings and the Company (and their subsidiaries) by and through
Vestar’s officers, employees, agents, representatives and affiliates as Vestar
in its sole discretion shall designate from time to time, advisory and
consulting services in relation to the affairs of Investors, Holdings and the
Company (and their subsidiaries) in connection with strategic financial
planning, and other services not referred to in the next sentence, including,
without limitation, advisory and consulting services in relation to the
selection, supervision and retention of independent auditors, the selection,
retention and supervision of outside legal counsel, and the selection, retention
and supervision of investment bankers or other financial advisors or
consultants. It is expressly agreed that the services to be performed hereunder
shall not include (x) investment banking or other financial advisory services
rendered by Vestar and its affiliates to Investors, Holdings and the Company
(and their subsidiaries) after the date hereof in connection with acquisitions,

 

--------------------------------------------------------------------------------


 

divestitures, refinancings, restructurings and similar transactions by
Investors, Holdings and the Company (and their subsidiaries); or (y) full or
part-time employment by any of the Company and its subsidiaries of any employee
or partner of Vestar and any of its affiliates, in each case, for which Vestar
and its respective affiliates shall be entitled to receive additional
compensation pursuant to Section 3(b) below.

 

3.     Fees

 

(a)           In consideration of the services contemplated by Section 2,
subject to the provisions of Section 6, Investors, Holdings and the Company and
their respective successors hereby jointly and severally agree to pay to Vestar
an aggregate per annum management fee (the “Fee”) equal to the greater of
(i) $850,000 and (ii) an amount per annum equal to 1.00% of Consolidated EBITDA
(as defined in the Credit Agreement) before deducting the Fee payable pursuant
to this Section 3 (“Adjusted EBITDA”), commencing as of the date hereof.  The
Fee shall be payable quarterly in advance at the end of the immediately
preceding calendar quarter, with an adjustment of the Fee for any fiscal year
payable promptly following the determination of Adjusted EBITDA for such fiscal
year or on termination of this Agreement.  All references to “per annum” or
“annual” herein refer to the fiscal year of the Company.

 

(b)   Subject to Section 7, Investors, Holdings and the Company and their
respective successors shall hereby jointly and severally agree to pay or cause
to be paid to Vestar (i) $6,000,000 for any financial advisory or similar
services provided by it and/or its affiliates in connection with a Sale of the
Company (as defined in that certain Securityholders Agreement, dated as of the
date hereof, by and among Investors and certain of the securityholders of
Investors from time to time party thereto, as the same may be amended, modified
or restated from time to time (the “Securityholders Agreement”)) and
(ii) $6,000,000 in connection with a Qualified IPO or other initial Public
Offering (as defined in the Securityholders Agreement) (the fees set forth in
this Section 3(b), together with the Fee, the “Advisory Fee”).

 

(c)   Notwithstanding anything in the contrary contained herein, the Company
shall accrue but not pay the Advisory Fee for so long as and to the extent any
such payment is prohibited under any financing agreements entered into by the
Company; provided that interest will accrue on all such due and unpaid Advisory
Fees at the Default Rate (compounded annually) until such Advisory Fees are
paid; and provided further that the Company shall pay any accrued Advisory Fee
deferred under this Section 3(c), together with all accrued interest thereon,
promptly at such time and to the extent that such payment is no longer
prohibited under any such financing agreement. The “Default Rate” shall be, for
any day, the rate per annum (rounded upwards, if necessary, to the nearest 1/100
of one percent) equal to the weighted average of the rates on overnight federal
funds transaction with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the business day next succeeding such day, provided that if the day for which
such rate is to be determined is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day.  “Business Day” shall
mean any day other than a Saturday, Sunday and any day which is a legal holiday
under the Laws of the State of New York or is a day on which banking
institutions located in the State of New York are authorized or required by Law
or other governmental action to close.

 

2

--------------------------------------------------------------------------------


 

4.     Reimbursements.  In addition to the Fee, Investors, Holdings and the
Company hereby jointly and severally agree, at the direction of Vestar, to pay
directly or reimburse Vestar for its reasonable Out of Pocket Expenses incurred
after the date hereof in connection with the services provided to Investors,
Holdings and the Company (and their subsidiaries) pursuant to Section 2 hereof.
For the purposes of this Agreement, the term “Out of Pocket Expenses” shall mean
the amounts paid by or on behalf of Vestar in connection with the services
contemplated hereby, including reasonable (i) fees and disbursements of any
independent professionals and organizations, including independent auditors and
outside legal counsel, investment bankers or other financial advisors or
consultants, (ii) costs of any outside services or independent contractors, such
as financial printers, couriers, business publications or similar services, and
(iii) transportation, per diem, telephone calls, word processing expenses or any
similar expense not associated with its ordinary operations.  All reimbursements
for Out-of-Pocket Expenses shall be made promptly upon or as soon as practicable
after presentation by Vestar of the statement in connection therewith.

 

5.     Indemnification.  Investors, Holdings and the Company hereby jointly and
severally agree to indemnify and hold harmless Vestar, and its affiliates and
partners, members, officers, directors, employees, agents, representatives and
stockholders (each being an “Indemnified Party”) from and against any and all
Damages (as defined in the Subscription Agreement), to which such Indemnified
Party may become subject under any applicable federal or state law, or any claim
made by any third party, or otherwise, to the extent they relate to or arise out
of the services contemplated by this Agreement or the engagement of Vestar
pursuant to, and the performance by Vestar of the services contemplated by, this
Agreement.  Investors, Holdings and the Company hereby jointly and severally
agree to reimburse any Indemnified Party for all reasonable costs and expenses
(including reasonable attorneys’ fees and expenses) as they are incurred in
connection with the investigation of, preparation for or defense of any pending
or threatened claim for which the Indemnified Party would be entitled to
indemnification under the terms of the previous sentence, or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
hereto. Investors, Holdings and the Company will not be liable under the
foregoing indemnification provision to the extent that any Damages is determined
by a court, in a final judgment following the expiration of any applicable
appeal period, to have resulted primarily from the gross negligence or willful
misconduct of Vestar.

 

6.     Term.  This Agreement shall terminate upon the earlier to occur of
(i) such time as Vestar Capital Partners V, L.P., a Delaware limited
partnership, and the partners therein and the affiliates thereof, in the
aggregate, hold directly or indirectly through Investors and Holdings, or
otherwise, less than 20% of the voting power of the Company’s outstanding voting
stock, (ii) the consummation of Qualified IPO or other initial Public Offering
(as defined in the Securityholders Agreement), or (iv) a Sale of the Company (as
defined in the Securityholders Agreement).  The provisions of Sections 4, 5, 8
and 9 and the joint and several obligation of Investors, Holdings and the
Company to pay Fees accrued during the term of this Agreement pursuant to
Section 2 shall survive the termination of this Agreement.

 

7.             Default Event.  Notwithstanding anything herein to the contrary,
upon (A) the occurrence and during the continuance of a Default Event (as
defined in the Certificate of Designations), or (B) upon and following the
exercise of a Repurchase Option (as defined in the

 

3

--------------------------------------------------------------------------------


 

Certificate of Designations) as a result of a Default Event (as defined in the
Certificate of Designations) then, in either case, (i) Section 3(b) shall have
no force or effect and no payment shall be owed to Vestar thereunder, and
(ii) any and all other payment rights of Vestar hereunder (including rights of
reimbursement and indemnification) shall be subordinated to the senior and
priority right of payment of the holders of the Convertible Preferred Stock to
the extent of the Stated Value thereof, and Vestar agrees that if it receives
any such payment hereunder on or after a Default Event and prior to the full
payment of the Stated Value to such holders, it shall hold such received amount
in trust for such holders and shall promptly remit same as directed by the
Majority Holders.

 

8.     Permissible Activities.  Nothing herein shall in any way preclude Vestar
or its partners, members, officers, employees or affiliates from engaging in any
business activities or from performing services for its or their own account or
for the account of others, including for companies that may be in competition
with the business conducted by the Company.

 

9.     General.

 

(a)   No amendment or waiver of any provision of this Agreement, or consent to
any departure by either party from any such provision, shall in any event be
effective unless the same shall be in writing and signed by the parties to this
Agreement and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(b)   Any and all notices hereunder shall, in the absence of receipted hand
delivery, be deemed duly given when mailed, if the same shall be sent by
registered or certified mail, return receipt requested, and the mailing date
shall be deemed the date from which all time periods pertaining to a date of
notice shall run.  Notices shall be addressed to the parties at the following
addresses:

 

If to Vestar:

Vestar Capital Partners
245 Park Avenue, 41st Floor
New York, New York  10167
Attention:     General Counsel

 

 

If to Investors, Holdings

 

or the Company:

21st Century Oncology Investments, LLC
c/o Vestar Capital Partners V, L.P.
245 Park Avenue, 41st Floor
New York, NY 10167
Attention: General Counsel
Facsimile: (212) 808-4922

 

In any case,

 

4

--------------------------------------------------------------------------------


 

with copies to:

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Michael Movsovich
Facsimile: (212) 446-4900

 

(c)   This Agreement shall constitute the entire Agreement between the parties
with respect to the subject matter hereof, and shall supersede all previous oral
and written (and all contemporaneous oral) negotiations, commitments, agreements
and understandings relating hereto, including, without limitation, the Prior
Agreement.

 

(d)   THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN.  THE PARTIES TO THIS AGREEMENT HEREBY AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT. This Agreement shall inure to the benefit of, and be binding
upon, Vestar, the Indemnified Parties, Investors, Holdings, the Company and
their respective successors and assigns.

 

(e)   EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE

 

(f)    This Agreement may be executed in two or more counterparts, and by
different parties on separate counterparts, each set of counterparts showing
execution by all parties shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

(g)   The Majority Holders (as defined in the Certificate of Designations) are
intended beneficiaries of this Agreement, with full right of enforcement
hereunder, and this Agreement shall not be amended without the prior written
consent of the Majority Holders.

 

(h)   The waiver by any party of any breach of this Agreement shall not operate
as or be construed to be a waiver by such party of any subsequent breach.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Management Agreement to be
executed and delivered by their duly authorized officers or agents as set forth
below.

 

 

VESTAR CAPITAL PARTNERS

 

 

 

 

By:

/s/ Steven Della Rocca

 

 

Name: Steven Della Rocca

 

 

Title: Managing Director & General Counsel

 

 

 

 

 

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

 

Name: Daniel E. Dosoretz, M.D.

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

21st CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Daniel E. Dosoretz, M.D.

 

 

Name: Daniel E. Dosoretz, M.D.

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

21st CENTURY ONCOLOGY INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

 /s/ James Elrod

 

 

Name: James Elrod

 

 

Title: President

 

--------------------------------------------------------------------------------